442 F.2d 1335
UNITED STATES of Americav.Robert Earl SAUNDERS, a/k/a John Robert Sanders, Appellant, Leonard Alfred Johnson.
No. 19210.
United States Court of Appeals, Third Circuit.
Argued June 8, 1971.
Decided June 15, 1971.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.


1
Frederick J. Francis, Meyer, Unkovic & Scott, Pittsburgh, Pa., for appellant.


2
Samuel J. Orr, III, Asst. U. S. Atty., Pittsburgh, Pa. (Richard L. Thornburgh, U. S. Atty., on the brief), for appellee.


3
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.

OPINION OF THE COURT
PER CURIAM:

4
John Robert Sanders appeals from a judgment of conviction of bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d). He was tried to a jury and represented by privately retained counsel.


5
On this appeal, Sanders asserts that he was denied his constitutional right to adequate legal representation as the result of the incompetence of the lawyer who represented him at trial.


6
We have carefully examined the record in this case and find no basis for appellant's claim that he was not adequately represented.


7
The judgment of the district court will be affirmed.